DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on May 10, 2021. This Action is made FINAL.
Claims 1-20 are pending for examination.

Response to Arguments
Applicant's arguments filed "claim groupings 1-9 and 10-16 are amended to clarify that the first mobile machine and the second mobile machine ar with respect to the rejection(s) of claim(s) 1, 10, and 17 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made utilized a new combination of paragraphs from the references cited in the previous action. The examiner would like to note that the references cited in the previous action in particular Hartman (US PG Pub 20160326724) and Zahr (US PG Pub 20160170415) are related to mobile road working machines. The examiner would like to further note that it would be obvious to apply the technology utilized in passenger vehicles to mobile road working machines in the field of illumination system control, further limitations and distinguishments in terms of how the system is exclusively utilized on road working machines is required.

Applicant’s arguments, see page 7, filed “Claims 1, 10, and 17 are further amended to state that the first mobile road working machine and the second mobile road working machine the feeder and the road paver must neither grow so large that the paving material supplied by the feeder is discharged in front of the road paver instead of into the bunker nor so small that the two vehicles collide or that the discharge of the paving material is effected to other areas of the road paver, such as the operator platform” fully encompasses the new limitation of cooperatively interact through conveyance of road material.

Applicant's arguments filed “Claims 1, 10, and 17 are also amended to claim that adjusting the illumination lamp "facilitates cooperative interaction between the first and second mobile road working machine”, with respect to the rejection(s) of claim(s) 1, 10, and 17 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made utilized a new combination of paragraphs from the references cited in the previous action. The examiner would like to note that Zahr (US PG Pub 20160170415) reference recited cooperative interaction between the first and second mobile road working machine. In particular, Para. 6 of Zahr “the distance between the feeder and the road paver must neither grow so large that the paving material supplied by the feeder is discharged in front of the road paver instead of into the bunker nor so small that the two vehicles collide or that the discharge of the paving material is effected to other areas of the 

Applicant’s arguments, see page 8, filed “Claim 17 is further amended to recite that the first mobile road working machine is one of "a paver and a cold planar" and the second mobile road working machine is one of "haul truck and a material transfer vehicle", with respect to the rejection(s) of claim(s) 17 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of utilized a new combination of paragraphs from the references cited in the previous action. The examiner would like to note that Zahr (US PG Pub 20160170415) reference recited first mobile road working machine is one of "a paver and a cold planar" and the second mobile road working machine is one of "haul truck and a material transfer vehicle". In particularly, Fig. 1 and the abstract of Zahr “controlling a work train including a self-propelled road paver and a self-propelled feeder travelling ahead of the road paver, to a work train comprising a self-propelled road paver and a self-propelled feeder, as well as to a feeder and to a road paver for such a work train” fully encompasses the first mobile road working machine is one of "a paver and a cold planar" and the second mobile road working machine is one of "haul truck and a material transfer vehicle"

Claim Objections
Claim 13-15 objected to because of the following informalities:  Claim 13 recited “the method of claim 1” and further presented “the step of determining the proximity distance”, while claim 1 recited “an illumination control system for a mobile machine”. The method claim and the method of claim 10” in Claim 13 and the dependent Claims 14-15 will also be treated accordingly. Appropriate correction is required.

Claim 19-20 objected to because of the following informalities:  Claim 19-20 recited “The illumination control system of claim 18”, while claim 18 recited “The first mobile machine of claim 17”. The “illumination control system” and “first mobile machine” results in a conflict. For the purpose of prosecution, the examiner will assume that the applicant intended to state “the first mobile machine of claim 18” in Claim 19-20. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartman (US PG Pub 20160326724) in view of Edgeworth (US PG Pub 20110063861), further in view of Zahr (US PG Pub 20160170415).

	In regards to claim 1, Hartman teaches an illumination control system for a road working machine (Hartman: Para 5 “The controller is further configured to operate the plurality comprising: 
	at least one illumination lamp disposed on a first mobile machine and directed in a travel direction of the first mobile road working machine (Hartman: Fig.1; Para 16 “As illustrated in FIG. 1, the plurality of illumination devices 114 may be located at the front end 112 of the machine 100”; i.e. the figure shows the illumination devices directed at the front of the machine which is the travel direction).
	Yet Hartman do not teach a positioning/location device disposed on the first mobile road working machine configured to receive a signal used to determine a proximity distance of the first mobile road working machine with respect to a second mobile road working machine traveling in the travel direction to cooperatively interact through conveyance of road material with the first mobile road working machine; and
	an electronic controller configured to adjust the illumination lamp disposed on the first mobile road working machine based on the proximate distance to facilitate cooperative interaction between the first and second mobile road working machines.
However, in the same field of endeavor, Edgeworth teaches an electronic controller configured to adjust the illumination lamp disposed on the first mobile [[road working]] machine based on the proximate distance … (Edgeworth: Para 5 “the distance between the two vehicles may be determined by a processing system, and an adjustment may be made to at least one of the associated headlights of the vehicle”; Para 18 “at least one headlight associated with the vehicle is adjusted based on the determined distance.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify illumination control system for a mobile machine of Hartman with the feature 
Yet the combination of Hartman and Edgeworth do not teach a positioning/location device disposed on the first mobile road working machine configured to receive a signal used to determine a proximity distance of the first mobile road working machine with respect to a second mobile road working machine traveling in the travel direction to cooperatively interact through conveyance of road material with the first mobile road working machine; and
an electronic controller configured to adjust … first mobile road working machine based on the proximate distance to facilitate cooperative interaction between the first and second mobile road working machines.
	However, in the same field of endeavor, Zahr teaches a positioning/location device disposed on the first mobile road working machine (Zahr: Para 30 “the distance sensor device is mounted on the road paver, the distance can be measured or determined between the distance sensor on the road paver and a reference point on the feeder”) configured to receive a signal used to determine a proximity distance of the first mobile road working machine with respect to a second mobile road working machine traveling in the travel direction to cooperatively interact through conveyance of road material with the first mobile road working machine (Zahr: Para 30 “the sensor device specifically includes a distance sensor device for measuring a distance between the road paver and the feeder. The functionality of the distance sensor device The feeder is a special-purpose vehicle having the task of enabling an uninterrupted supply of the road paver with paving material. To that end, the feeder forms a work train together with the road paver”; Para 6 “the distance between the feeder and the road paver must neither grow so large that the paving material supplied by the feeder is discharged in front of the road paver instead of into the bunker nor so small that the two vehicles collide or that the discharge of the paving material is effected to other areas of the road paver, such as the operator platform”).
an electronic controller configured to adjust … first mobile road working machine based on the proximate distance to facilitate cooperative interaction between the first and second mobile road working machines(Zahr: Para 6 “the distance between the feeder and the road paver must neither grow so large that the paving material supplied by the feeder is discharged in front of the road paver instead of into the bunker nor so small that the two vehicles collide or that the discharge of the paving material is effected to other areas of the road paver, such as the operator platform”; Para 15 “the method according to the present invention enables a type of “electronic drawbar” between the feeder and the road paver, wherein in this case there is no need to maintain a static distance between the two vehicles. Instead, the distance between the two vehicles is rather within a desired range that allows performing a reliable loading process of the paving material from the feeder to the road paver”; Para 21 “the work train finds itself in a situation .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify illumination control system for a mobile machine of Hartman and Edgeworth with the feature of a positioning/location device disposed on the first mobile road working machine configured to receive a signal used to determine a proximity distance of the first mobile road working machine with respect to a second mobile road working machine traveling in the travel direction to cooperatively interact through conveyance of road material with the first mobile road working machine; and an electronic controller configured to adjust … first mobile road working machine based on the proximate distance to facilitate cooperative interaction between the first and second mobile road working machines disclosed by Zahr. One would be motivated to do so for the benefit of “By using different sensor techniques which are, in particular, based on different measurement principles, the automatic control of the road paver 3 can be designed particularly robust and failsafe” (Zahr Para 60).

In regards to claim 2, the combination of Hartman, Edgeworth, and Zahr teaches the illumination control system of claim 1, and Zahr further teaches the positioning/location device is a proximity sensor configured to receive a ranging signal to measure the proximity distance between the first mobile road working machine and the second mobile road working machine(Zahr: Para 30 “the sensor device specifically includes a distance sensor device for measuring a distance between the road paver and the feeder. The functionality of the distance sensor device may be based on a variety of different sensor technologies, for example, distance measurement can be effected by means of laser, radar, lidar or cameras”).

In regards to claim 3, the combination of Hartman, Edgeworth, and Zahr teaches the illumination control system of claim 2, and Zahr further teaches the proximity sensor is selected from the group comprising an optical sensor, a ultrasound sensor, a laser sensor, and a radiowave sensor (Zahr: Para 30 “The functionality of the distance sensor device may be based on a variety of different sensor technologies, for example, distance measurement can be effected by means of laser, radar, lidar or cameras”).

In regards to claim 4, the combination of Hartman, Edgeworth, and Zahr teaches the illumination control system of claim 1, and Zahr further teaches the positioning/location device is an onboard receiver configured to receive locating signals from an off-board source (Zahr: Para 62 “systems which are typically used for determining sensor data in an external reference system, as, for example, satellite-based positioning systems, often require only one receiver, such as, for example, a GPS receiver”), and the electronic controller is further configured to determine a first machine position based on the locating signals (Zahr: Para 60 “These position sensor devices 12, 18 in the present case work on a satellite navigation basis and are suitable for determining the position of the construction machine 2, 3 with an accuracy of to within a few centimeters.”).

claim 5, the combination of Hartman, Edgeworth, and Zahr teaches the illumination control system of claim 4, and Zahr further teaches a transmitter/receiver (Zahr: Para 60 “a communication device is provided on the work train 1 which comprises a transmitter/receiver 11 on the feeder and a transmitter/receiver 17 on the road paver”) configured to receive positioning signals from the second mobile road working machine indicative of a second machine position (Zahr: Para 60 “Both transmitters/receivers 11, 17 communicate with each other in a contactless manner by means of a bidirectional communication device 19 and, inter alia, communicate position data determined by the position sensor devices between the feeder 2 and the road paver 3”), and the electronic controller is further configured to determine the proximity distance by comparing the first machine position with the second machine position (Zahr: Para 60 “These position sensor devices 12, 18 in the present case work on a satellite navigation basis and are suitable for determining the position of the construction machine 2, 3 with an accuracy of to within a few centimeters.”); Para 60 “Since both sensor data of the position sensor devices 12, 18 and those of the distance sensor 15 are used, a sensor data fusion or a position alignment is performed in the data processing device 10”; Para 30 “the sensor device specifically includes a distance sensor device for measuring a distance between the road paver and the feeder”;  i.e. a sensor data fusion or a position alignment maps to determine the proximity distance as the process combines/compares the position data of regarding both machine and the measured distance between both machine).

In regards to claim 6, the combination of Hartman, Edgeworth, and Zahr teaches the illumination control system of claim 5, and Zahr further teaches the off-board source is selected from the group comprising satellites and worksite transmitters (Zahr: Para 31 “For other types of sensor technologies may be considered as well, for example, satellite navigation (such as GPS or Galileo) or position determination by means of an external total station (tachymeter) installed on a construction site”).

In regards to claim 7, the combination of Hartman, Edgeworth, and Zahr teaches the illumination control system of claim 1, and Hartman further teaches the illumination lamp is adjusted between a high brightness state and a reduced brightness state (Hartman: Para 18 “the plurality of illumination devices 114 may be configured to illuminate the work areas of the worksite 102 in a plurality of illumination patterns. In some implementations, the plurality of illumination patterns may include illumination of the plurality of illumination devices 114 in different light intensity”).

In regards to claim 8, the combination of Hartman, Edgeworth, and Zahr teaches the illumination control system of claim 7, and Zahr further teaches where the electronic controller is further configured to compare the proximity distance with a predetermined baseline distance(Zahr: Para 54 “the road paver 3 follows the feeder 2 at a distance d in working direction a, wherein the distance d should be within an interval I”; Para 55 “The data processing device 10 and the paver control device 16 are thus adapted to control the road paver 3 such that it follows the feeder 2 most uniformly at a distance within the distance interval allowed”; i.e. the process of road paver 3 follows the feeder 2 at a distance d imply the distance d is being compared to the interval I (predetermined baseline distance)). Furthermore, Edgeworth teaches compare the proximity distance [[with a predetermined baseline distance]] to adjust the illumination lamp 

In regards to claim 9, the combination of Hartman, Edgeworth, and Zahr teaches the illumination control system of claim 8, and Hartman further teaches the illumination lamp is adjusted by controlling a characteristic selected from the group comprising luminous intensity, direction, power, and color (Hartman: Para 18 “the plurality of illumination devices 114 may be configured to illuminate the work areas of the worksite 102 in a plurality of illumination patterns. In some implementations, the plurality of illumination patterns may include illumination of the plurality of illumination devices 114 in different light intensity. Additionally, or alternatively, the plurality of illumination patterns may include illumination of the plurality of illumination devices 114 in different shapes or illumination in different colors. Additionally, or alternatively, the plurality of illumination patterns may include flickering illumination, and selective illumination of plurality of illumination devices 114”).

	In regards to claim 10, Hartman teaches a method of controlling illumination lamps on a mobile road working machine (Hartman: Para 5 “The controller is further configured to operate the plurality of illumination devices, based on the grade, to selectively illuminate the work area of the work site”) comprising: 
	illuminating at least a portion of a worksite with at least one illumination lamp disposed on a first mobile machine (Hartman: Fig.1; Para 16 “As illustrated in FIG. 1, the plurality of illumination devices 114 may be located at the front end 112 of the machine 100”; Para 17 “The plurality of illumination devices 114 may illuminate the work area of the worksite 102 to provide adequate lighting on the work site 102 for enabling an operator to perform desired operations”).
	Yet Hartman do not teach approaching the first mobile road working machine with a second mobile road working machine to cooperatively interact through conveyance of road material with the first mobile road working machine;
	determining a proximity distance between the first mobile road working machine and the second mobile road working machine; and
	adjusting the illumination lamp based on the proximity distance to facilitate cooperative interaction between the first and second mobile road working machines.	However, in the same field of endeavor, Edgeworth teaches adjusting the illumination lamp based on the proximity distance(Edgeworth: Para 5 “the distance between the two vehicles may be determined by a processing system, and an adjustment may be made to at least one of the associated headlights of the vehicle”; Para 18 “at least one headlight associated with the vehicle is adjusted based on the determined distance.”)….
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify method of controlling illumination lamps on a mobile machine of Hartman with the feature of adjusting the illumination lamp based on the proximity distance disclosed by Edgeworth. One would be motivated to do so for the benefit of “adjusting the at least one headlight may result in a decrease in the reflected light. The decrease in reflected light may include a decrease in reflected light seen by a driver of the vehicle” (Edgeworth Para 21).
approaching the first mobile road working machine with a second mobile road working machine to cooperatively interact through conveyance of road material with the first mobile road working machine;
determining a proximity distance between the first mobile road working machine and the second mobile road working machine; and
adjusting … based on the proximity distance to facilitate cooperative interaction between the first and second mobile road working machines.	
However, in the same field of endeavor, Zahr teaches approaching the first mobile road working machine with a second mobile road working machine to cooperatively interact through conveyance of road material with the first mobile road working machine (Zahr: Para 5 “the feeder forms a work train together with the road paver. During operation, said feeder drives in front of the road paver and assumes the role of a buffer for paving material”; i.e. first mobile machine maps to road paver while second mobile machine maps to the feeder); 
determining a proximity distance between the first mobile road working machine and the second mobile road working machine(Zahr: Para 30 “the sensor device specifically includes a distance sensor device for measuring a distance between the road paver and the feeder”); and
adjusting … based on the proximity distance to facilitate cooperative interaction between the first and second mobile road working machines(Zahr: Para 6 “the distance between the feeder and the road paver must neither grow so large that the paving material supplied by the feeder is discharged in front of the road paver instead of into the bunker nor so small that the two vehicles collide or that the discharge of the paving material is effected to other areas of the road paver, such as the operator platform”; Para 15 “the method according to the present invention enables a type of “electronic drawbar” between the feeder and the road paver, wherein in this case .	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify method of controlling illumination lamps on a mobile machine of Hartman and Edgeworth with the feature of approaching the first mobile road working machine with a second mobile road working machine to cooperatively interact through conveyance of road material with the first mobile road working machine; determining a proximity distance between the first mobile road working machine and the second mobile road working machine; and adjusting … based on the proximity distance to facilitate cooperative interaction between the first and second mobile road working machines disclosed by Zahr. One would be motivated to do so for the benefit of “By using different sensor techniques which are, in particular, based on different measurement principles, the automatic control of the road paver 3 can be designed particularly robust and failsafe” (Zahr Para 60).

	In regards to claim 11, the combination of Hartman, Edgeworth, and Zahr teaches the step of determining the proximity distance comprises measuring the proximity distance between the first mobile road working machine and the second mobile road working machine with a proximity sensor disposed on the first mobile road working machine (Zahr: Para 30 “the sensor device specifically includes a distance sensor device for measuring a distance between the road paver and the feeder. The functionality of the distance sensor device may be based on a variety of different sensor technologies, for example, distance measurement can be effected by means of laser, radar, lidar or cameras”; Para 30 “the distance sensor device is mounted on the road paver, the distance can be measured or determined between the distance sensor on the road paver and a reference point on the feeder”).

	In regards to claim 12, the combination of Hartman, Edgeworth, and Zahr teaches the method of claim 11, and Zahr further teaches the proximity sensor is selected from the group comprising an optical sensor, an ultrasound sensor, a laser sensor, and a radiowave sensor (Zahr: Para 30 “The functionality of the distance sensor device may be based on a variety of different sensor technologies, for example, distance measurement can be effected by means of laser, radar, lidar or cameras”).

	In regards to claim 13, the combination of Hartman, Edgeworth, and Zahr teaches the method of claim 10, and Zahr further teaches the step of determining the proximity distance further comprises: 
	determining a first machine position at a worksite based on locating signals received from an off-board source (Zahr: Para 60 “a position sensor device 18 on the road paver and a position sensor device 12 on the feeder are provided. These position sensor devices 12, 18 in the satellite navigation basis and are suitable for determining the position of the construction machine 2, 3 with an accuracy of to within a few centimeters.”); 
	receiving positioning signals indicative of a second machine position (Zahr: Para 60 “Additionally, a communication device is provided on the work train 1 which comprises a transmitter/receiver 11 on the feeder and a transmitter/receiver 17 on the road paver. Both transmitters/receivers 11, 17 communicate with each other in a contactless manner by means of a bidirectional communication device 19 and, inter alia, communicate position data determined by the position sensor devices between the feeder 2 and the road paver 3”); and
	comparing the first machine position and the second machine position (Zahr: Fig. 9a-c, Fig. 10a-c; Para 60 “Since both sensor data of the position sensor devices 12, 18 and those of the distance sensor 15 are used, a sensor data fusion or a position alignment is performed in the data processing device 10”; i.e. a sensor data fusion or a position alignment encompasses comparing the first machine position and the second machine position).

	In regards to claim 14, the combination of Hartman, Edgeworth, and Zahr teaches the method of claim 13, and Zahr further teaches the locating signals are sent from one of a GPS satellite and off-board transmitter at the worksite (Zahr: Para 31 “For determining the position of the feeder or the road paver relative to an external reference point or reference system, other types of sensor technologies may be considered as well, for example, satellite navigation (such as GPS or Galileo) or position determination by means of an external total station (tachymeter) installed on a construction site”).

claim 15, the combination of Hartman, Edgeworth, and Zahr teaches the method of claim 14, and Zahr further teaches the positioning signals indicative of a position of the second mobile machine are determined by the second mobile road working machine receiving locating signals from the off-board source (Zahr: Para 60 “a position sensor device 18 on the road paver and a position sensor device 12 on the feeder are provided. These position sensor devices 12, 18 in the present case work on a satellite navigation basis and are suitable for determining the position of the construction machine 2, 3 with an accuracy of to within a few centimeters.”).

	In regards to claim 16, the combination of Hartman, Edgeworth, and Zahr teaches the method of claim 10, and Edgeworth further teaches repetitively determining the proximity distance (Edgeworth: Para 26 “The processor 208 may contain the hardware and software program necessary to determine the distance between the primary vehicle and secondary object, the speed of approach, the requirements of further transmitted signals, and the information needed for adjusting the headlamps. The processor and associated equipment is described fully in FIG. 5. The command signal may trigger the transmitter 202 so continuous feedback information is present”; i.e. continuous feedback indicts the process of determining the proximity distance is repeated) and readjusting the illumination lamp based on a change in the proximity distance (Edgeworth: Para 22 “it may also be determined if the measured distance between the object and the vehicle has changed. If it has, then at least one headlight may further be adjusted based on the change.”).

	In regards to claim 17, Hartman teaches A first mobile road working machine configured for cooperative interaction with a second mobile road working machine [[by , the first mobile road working machine comprising: 
	at least one illumination lamp directed in a travel direction of the first mobile road working machine (Hartman: Fig.1; Para 16 “As illustrated in FIG. 1, the plurality of illumination devices 114 may be located at the front end 112 of the machine 100”; i.e. the figure shows the illumination devices directed at the front of the machine which is the travel direction)…; 
	Yet Hartman do not teach …the first mobile road working machine comprising one of a paver and a cold planar;
	a locating/positioning device configured to receive a signal used to determine a proximity distance between the first mobile road working machine and a second mobile road working machine approaching in the travel direction, the second mobile road working machine comprising one of a haul truck and a material transfer vehicle; and
	an electronic controller configured to adjust the illumination lamp based on the proximity distance to facilitate cooperative interaction between the first and second mobile road working machines.
	However, in the same field of endeavor, Edgeworth teaches an electronic controller configured to adjust the illumination lamp based on the proximity distance (Edgeworth: Para 5 “the distance between the two vehicles may be determined by a processing system, and an adjustment may be made to at least one of the associated headlights of the vehicle”; Para 18 “at least one headlight associated with the vehicle is adjusted based on the determined distance.”)….
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a first mobile machine of Hartman with the feature of an electronic controller configured to adjust the illumination lamp based on the proximity distance disclosed by 
Yet the combination of Hartman and Edgeworth do not teach …the first mobile road working machine comprising one of a paver and a cold planar;
a locating/positioning device configured to receive a signal used to determine a proximity distance between the first mobile road working machine and a second mobile road working machine approaching in the travel direction, the second mobile road working machine comprising one of a haul truck and a material transfer vehicle; and
an electronic controller configured to adjust … based on the proximity distance to facilitate cooperative interaction between the first and second mobile road working machines.	
However, in the same field of endeavor, Zahr teaches 
…the first mobile road working machine comprising one of a paver and a cold planar (Zahr: Fig 1; abstract “controlling a work train including a self-propelled road paver and a self-propelled feeder travelling ahead of the road paver, to a work train comprising a self-propelled road paver and a self-propelled feeder, as well as to a feeder and to a road paver for such a work train”);
a locating/positioning device configured to receive a signal used to determine a proximity distance between the first mobile road working machine and a second mobile road working machine approaching in the travel direction (Zahr: Para 30 “the sensor device specifically includes a distance sensor device for measuring a distance between the road paver and the feeder. The functionality of the distance sensor device may be based on a variety of different , the second mobile road working machine comprising one of a haul truck and a material transfer vehicle(Zahr: Fig 1; abstract “controlling a work train including a self-propelled road paver and a self-propelled feeder travelling ahead of the road paver, to a work train comprising a self-propelled road paver and a self-propelled feeder, as well as to a feeder and to a road paver for such a work train”); and
an electronic controller configured to adjust … based on the proximity distance to facilitate cooperative interaction between the first and second mobile road working machines(Zahr: Para 6 “the distance between the feeder and the road paver must neither grow so large that the paving material supplied by the feeder is discharged in front of the road paver instead of into the bunker nor so small that the two vehicles collide or that the discharge of the paving material is effected to other areas of the road paver, such as the operator platform”; Para 15 “the method according to the present invention enables a type of “electronic drawbar” between the feeder and the road paver, wherein in this case there is no need to maintain a static distance between the two vehicles. Instead, the distance between the two vehicles is rather within a desired range that allows performing a reliable loading process of the paving material from the feeder to the road paver”; Para 21 “the work train finds itself in a situation in which the two described priorities (constant operating speed of the road paver and distance within the buffer interval) are no longer compatible with each other, or if it moves toward such a situation (and if this is detected during the generation of a travel command, for example, by an analysis of movement data and/or position .	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a first mobile machine of Hartman and Edgeworth with the feature of …the first mobile road working machine comprising one of a paver and a cold planar; a locating/positioning device configured to receive a signal used to determine a proximity distance between the first mobile road working machine and a second mobile road working machine approaching in the travel direction, the second mobile road working machine comprising one of a haul truck and a material transfer vehicle; and an electronic controller configured to adjust … based on the proximity distance to facilitate cooperative interaction between the first and second mobile road working machines disclosed by Zahr. One would be motivated to do so for the benefit of “By using different sensor techniques which are, in particular, based on different measurement principles, the automatic control of the road paver 3 can be designed particularly robust and failsafe” (Zahr Para 60).

In regards to claim 18, the combination of Hartman, Edgeworth, and Zahr teaches the first mobile road working machine of claim 17, and Zahr further teaches the locating/positioning device is selected form the group comprising i) a proximity sensor configure to send and receive ranging signals(Zahr: Para 30 “the sensor device specifically includes a distance sensor device for measuring a distance between the road paver and the feeder. The functionality of the distance sensor device may be based on a variety of different sensor technologies, for example, distance measurement can be effected by means of laser, radar, lidar or cameras. For measuring the distance, the distance sensor device may also include software or firmware for pre-processing  and ii) an onboard receiver configured to receive locating signals from an off- board source (Zahr: Para 31 “the sensor device includes a position sensor device which is configured for determining the position of the feeder or the road paver respectively, the position sensor device particularly including means for determining the position of the feeder or the road paver relative to the respectively other vehicle and/or means for determining the feeder or the road paver relative to an external reference point or reference system, for example, a total station or a satellite navigation system”).

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartman (US PG Pub 20160326724) in view of Edgeworth (US PG Pub 20110063861) and Zahr (US PG Pub 20160170415), further in view of Marsolek (US PG Pub 20170167089).

In regards to claim 19, the combination of Hartman, Edgeworth, and Zahr teaches the first mobile machine of claim 18, the first mobile road working machine [[is a paver]] and the second mobile road working machine [[is a haul truck]] disposed ahead of the paver in the travel direction (Zahr: Para 54 “During working operation, the road paver 3 follows the feeder 2 at a distance d in working direction a, wherein the distance d should be within an interval I”).
Yet the combination of Hartman, Edgeworth, and Zahr do not teach the first mobile road working machine is a paver and the second mobile road working machine is a haul truck.
However, in the same field of endeavor, Marsolek teaches the first mobile road working machine is a paver and the second mobile road working machine is a haul truck disposed ahead of the paver in the travel direction (Marsolek: Fig.1 element 18, 16; Para 16 “A paving machine follows behind the cold planer at a desired distance and covers the milled surface with Haul trucks carrying fresh, hot asphalt from a plant periodically pass between the paving machine and the cold planer to deliver additional asphalt to the paving machine”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the first mobile machine of the combination of Hartman, Edgeworth, and Zahr with the feature of the first mobile road working machine is a paver and the second mobile road working machine is a haul truck disposed ahead of the paver in the travel direction disclosed by Marsolek. One would be motivated to do so for the benefit of “allow for a continuous paving process” (Marsolek Para 16).

	
In regards to claim 20, the combination of Hartman, Edgeworth, and Zahr teaches the first mobile road working machine of claim 18, the first mobile machine [[is a cold planer]] and the second mobile road working machine [[is a haul truck]] disposed ahead [[of the cold planer]] in the travel direction (Zahr: Para 54 “During working operation, the road paver 3 follows the feeder 2 at a distance d in working direction a, wherein the distance d should be within an interval I”).
Yet the combination of Hartman, Edgeworth, and Zahr do not teach the first mobile road working machine is a cold planer and the second mobile road working machine is a haul truck.
However, in the same field of endeavor, Marsolek teaches the first mobile road working machine is a cold planer and the second mobile road working machine is a haul truck (Marsolek: Fig.1 element 10, 20; Para 15 “As part of the resurfacing operation, cold planer 10 may mill a surface 14 of the roadway and transfer milled material into one or more first haul trucks 16 (only one shown)”).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668